Title: From George Washington to Major General William Heath, 21 October 1778
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Fredericksbg 21st October 1778
          
          Since I wrote to you this morning the inclosed Resolve of Congress came to my hands. As Sir Henry Clinton never complied with the request of granting passports for the transportation of Flour by Water it becomes necessary that the Convention troops should, without loss of time, be put in motion for Charlotteville in Virginia agreeable to the order of Congress. You will be pleased to signify this to General Phillips immediately upon the receipt.
          I know of no way of conveying the troops to the place of their destination but by calling upon the several States thro’ which they are to pass for a proper guard of Militia and Carriages sufficient to transport their Baggage. You will therefore apply to the State of Massachusets for the number necessary, and when you have fixed the time of march and Route, inform Governor Trumbull that he may be ready to receive them upon the Borders of Connecticut. I shall give him previous notice that he may be prepared for such an event. Be pleased to 
            
            
            
            inform me likewise when the troops leave their present Quarters that I may make application to the Governors of New York, New Jersey &ca for an Escort. I am Dear Sir Your most obt Servt
          
            Go: Washington
          
        